DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 17-29 in the reply filed on 6/8/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to search the groups together.  This is not found persuasive because the restriction was made between groups under a requirement for unity of invention, and the special technical feature, the particles, is taught by the prior art cited of record, and is therefore does not make a contribution over the prior art. Furthermore, the search for the final product, would not include a search for the specific reagents and preparation method conditions claimed by the method of group II. Processes of manufacture are also classified separately in H01M 4/139.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-25, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (JP 2014-532267 and its machine translation, and is US equivalent 2014/0170485).
 Lee et al disclose a negative electrode active material (instant claim 29) comprising a core-shell particles, wherein the composite includes (SiOx-Liy)-C (0<x<1.5, 0<y<4) and an 

    PNG
    media_image1.png
    380
    355
    media_image1.png
    Greyscale

The pH of the particles is 11.5, falling within the scope of the instant claim 18, and a mean diameter of 0.05 to 30 µm and a shell thickness of 10 nm, with examples employing a diameter or closer to 5 µm with a shell of about 10 nm, would result in a particle having a diameter of the composite particle falling within the scope of the instant claim 23, wherein the outer shell (10nm) are comprises carbon (instant claims 24-26). 
With respect to the molar ratio of Li to Si in claim 19, given the amounts of additives, the molar ratio would fall within the scope of the instant claim 19.
The properties of claims 20-22 are not disclosed by the reference, but given the similarity in materials to that instantly claimed, one of skill in the art would have expected the material of .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al (JP 2015-149224 and its machine translation and US equivalent 2016/0351947).
Kamo et al disclose a negative electrode material comprising core/shell active particles. The particles comprise a silicon compound as instantly claimed, wherein the particles comprises at least one lithium compound including Li4SiO4 and Li2SiO3 as instantly claimed and Li2CO3 and LiOH on its surface, in a surface coverage amount of about 30% to improve the storage characteristics:

    PNG
    media_image2.png
    69
    302
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    81
    297
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    94
    300
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    84
    299
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    122
    313
    media_image6.png
    Greyscale

Such metal ions are present in a concentration of 0.001 to about 2 % mass % and with 30% coverage on the surface, the metal ions can be estimated on the surface in an amount falling within the scope of claim 17, and a ratio of Li to Si falling within the scope of the instant claim 19. Additionally, given the teaching that the Li content on the surface impacts the storage characteristics, it would have been obvious to optimize the amount to achieve the most advantageous storage improvements, and given the similarity in the materials of the reference, once of skill in the art would expect the amounts to fall within the claimed range. The pH is not disclosed by the reference, but given the similarity in materials to that instantly claimed, one of skill in the art would have expected the material of the reference to possess similar properties such as pH (instant claim 18) and the relationship between a differential value dQ/dV obtained by differentiating a discharge capacity Q in each charge/ discharge by a potential V as claimed by claim 22.  
Regarding the properties of claims 20 and 21, they are not explicitly disclosed by the reference, but given the similarity in materials to that instantly claimed, one of skill in the art would have expected the material of the reference to possess similar properties such as the half value of a diffraction peak (instant claim 20), the maximum peak intensity value of the Si and Li silicate region to the peak intensity of SiO2 region (instant claim 21).

The particle has a mean diameter of 0.5 to 20 µm (instant claim 23), which a shell comprising a carbon coating shell, wherein the carbon is present in an amount of 0 to 15 mass % of the particle (instant claim 24), which would result in a coating layer having a thickness falling within the scope of the instant claim 25 (for examples, a diameter of 20 µm would mean a 20% thickness of a carbon coating of 4 µm, which is 4,000 nm).


    PNG
    media_image7.png
    147
    297
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    125
    282
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    95
    310
    media_image9.png
    Greyscale

The material further comprises an active carbon particle material such as graphite, in an amount of preferably 1-5 mass % (see examples, [0121]) and a current collector comprising less than 90ppm of carbon and sulfur is included as required by claims 26-28.

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the instant invention to prepare the material of Kamo et al, choosing as the lithium compounds added to the particles, those as described byt he reference and instantly claimed (LiOH and/or Li2CO3 and Li4SiO4 and/or Li2SiO3), given that they are taught by the reference to be known and useful to provide advantageous properties such as improved storage characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722